This case was transferred to this court because one of the judges of the Kansas City Court of Appeals deemed the decision contrary to previous decisions of this court. [Section 6, Amendment 1884, Art. VI, Mo. Constitution.]
The negligence charged was that the car was violently *Page 21 
and in an unusual manner moved and jerked in such way as to throw respondent, a passenger, therefrom. It is alleged that as a result respondent was so injured that "her entire body, including her head, arms and legs and all of the bones, muscles, nerves, vessels and ligaments thereof were bruised, contused, sprained, torn, lacerated and injured, and that she sustained a severe concussion of her spine, and that her internal organs were bruised, contused, torn, lacerated and injured, and that because of said injuries she was rendered permanently sick, sore, sad, lame, weak, nervous, dizzy, and she has suffered and will in the future continue to suffer intense pain and mental anguish and has lost and will in the future continue to lose her natural rest and sleep, all to her damage," etc. The answer was a general denial. The verdict was for $10,000. The trial court required aremittitur of $5,000, and judgment was rendered for $5,000.
Appellant's assignments of error do not draw in questions the sufficiency of the pleadings or evidence on the issue of negligence, and a statement of the facts as to this is unnecessary.
In the course of his testimony Dr. Skoog said that an examination disclosed that all of respondent's facial muscles "are somewhat impaired in function. There is a well defined diminution of ability for expression, that is, the defined facial muscles impaired functionally." A motion to strike out this because it was outside the issues was overruled. He also testified, over a like objection, that "in the general nervous system and mental condition we also find a diminution of functions," and that respondent was slow in answering questions and frequently wept and gave "other evidences of emotional disturbances." Dr. Boyer, over a like objection, was permitted to testify that respondent was irrational at times; that "she was extremely nervous, that does not embrace it"; that she "has a traumatic neurosis," which, he testified, "is a nervous condition that — hysteria would be a factor of traumatic neurosis, epilepsy, insanity, *Page 22 
Graves disease. . . . chorea, pulse agitans — all are factors, are resultants of traumatic neurosis." On motion the court struck out the enumeration of the factors and results of traumatic neurosis, but allowed the testimony that respondent was suffering from traumatic neurosis to remain in the record. The witness subsequently testified that traumatic neurosis was "manifested . . . by insanity, hysteria," and this was stricken out. He then testified respondent's symptoms which indicated traumatic neurosis were that she "talks incoherently, she can not talk to you intelligently, she cries when you talk to her, she complains of various things, pain, weakness, loss of appetite, numbness; she complains of various things. Are the principal factors I see." A motion to strike out as beyond the issues was overruled. Over the same objection the witness testified respondent's condition was permanent; that traumatic neurosis is progressive and that respondent would get worse.
A motion to discharge the jury because respondent shed tears at times during her testimony was overruled. All that is shown by that part of the record on which appellant founds its complaint in this court is that respondent wept on two occasions during her testimony. The motion to discharge recites other things that are not found elsewhere. Respondent's testimony occupies nearly forty pages of the record.
Appellant also complains of respondent's Instruction One on the ground that, it is contended, it authorized recovery if respondent was found to be a passenger and appellant failed to employ "the highest reasonable practical degree of care and foresight to safely carry plaintiff and allow her a reasonable time to safely alight from said car." The point made is that the negligence alleged is in causing or permitting the "car to be violently and suddenly jerked and moved in an unusual manner, whereby plaintiff was violently thrown to the street" and injured, and that this does not include an issue as to negligence in failing to allow respondent a reasonable time to alight. Instruction Two for respondent is criticized *Page 23 
because it permits recovery for future disability, pain and suffering. It is said there was no evidence to justify the submission of these things as elements of damage.
Other assignments pertain to argument of counsel, the conduct of a witness and the amount of the judgment.
I. (1) The Court of Appeals was right in holding that the admission of testimony tending to prove insanity was erroneous in that it was not within the pleadings. Neither insanity, irrationality nor traumatic neurosis, with its train of ills, is a necessary result of injuries such as are pleaded in the petition. Injuries to nerves do not necessarily soUnpleaded  result, and a nervous condition does not necessarilyInjuries.  include them, as one witness for respondent testified, in substance. Under the applicable rule, the admission of the testimony mentioned was error. [Hall v. Coal  Coke Co., 260 Mo. l.c. 370; Hibbler v. Kansas City Rys. Co., 292 Mo. 14, 237 S.W. l.c. 1016, 1017.] The action of the trial court in striking out the detailed statement of the "factors" of traumatic neurosis does not cure the error. It left in the case direct testimony as to irrationality and incoherence, and, also, the testimony that respondent was suffering from traumatic neurosis. The idea that striking out the definition of a thing cures the error in admitting testimony as to the thing itself is, perhaps, based upon an assumption that without the definition a jury would not know the character of the thing and could not, therefore, be misled. This is not a safe rule to adopt for the cure of error. Aside from that, other testimony as to insanity was not stricken out. Under the rule referred to the evidence was outside the pleadings.
(2) The assignment that the trial court erroneously admitted testimony of facial paralysis need not be discussed. Since the case is to be retried, all controversy on this pointParalysis.  can be eliminated.
II. The suggestion that the questions mentioned in *Page 24 
the preceding paragraph cannot be urged since appellant filed no affidavit of surprise under the statute (Secs. 1272,Surprise.  1452, R.S. 1919) is answered in Hibbler v. Kansas City Rys. Co., supra.
III. The record does not show error in refusing to discharge the jury because of respondent's conduct while testifying. The testimony was that her tendency to tears was one of the results of her injury. There seems to be no ground for sayingShedding  that a defendant may not be required to face on theTears.    trial the results of its negligence. If a plaintiff is malingering this may be shown. The jury must find on the whole evidence.
IV. (1) Instruction One is not open to the criticism made of it. The clause objected to appears in a preliminary recital which defines the duty of appellant to respondent as a passenger and which is not made the predicate of a recovery exceptPreliminary  with respect to the degree of care required. WhenRecital.     the instruction comes to deal with the question of negligence, it is confined to the issue made by the pleadings. The instruction does not, as charged, submit the question whether respondent was allowed a reasonable time to alight.
(2) There was substantial evidence that respondent's condition was permanent and progressive, and that at the time of the trial she was under disabilities and suffering from herPermanent  injuries. The objection made to Instruction Two is notInjuries.  sound.
V. It is not necessary to discuss the questions raised on the argument of counsel and the size of the verdict. These matters may be left to the trial court on the retrial.Verdict.
The conclusion reached by the Court of Appeals is correct. The judgment is reversed and the cause remanded. All concur, exceptWoodson, J., who dissents. *Page 25